Citation Nr: 1531478	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-11 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical strain with headaches prior to August 1, 2007, on an extraschedular basis, and to a rating in excess of 30 percent for cervical strain with headaches since August 1, 2007, on an extraschedular basis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 12, 2010, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating higher than 10 percent for the cervical spine condition, and a February 2007 rating decision by the RO in Wichita, Kansas, which denied TDIU.  

The Veteran testified at a January 2010 videoconference before a Veterans Law Judge (VLJ), who has since retired from the Board.  A complete transcript of the hearing is of record.  

In February 2010, the Board remanded this claim to the RO to obtain relevant records from the Social Security Administration (SSA).  That was accomplished, and the case was returned to the Board in 2012.  

By letter in August 2013 the Board informed the Veteran that the VLJ that presided at his videoconference was no longer with the Board and asked him if he wished another hearing before another VLJ who would render a determination in his case.  The Veteran was given 30 days to respond; however, he never responded.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  

In November 2013, the Board requested a Veterans Health Administration (VHA) opinion.  After a copy of this opinion was provided to the Veteran, in April 2014 he replied that he had no further evidence to submit and in a May 2014 written brief to the Board the representative waived RO consideration of the VHA opinion.  

In June 2014 the Board entered a decision and found that (1) prior to August 2007, the criteria for a rating of 20 percent but no higher for service-connected cervical spine strain with headaches were met; (2) since August 1, 2007, the criteria for a rating of 30 percent but no higher for service-connected cervical spine strain with headaches were met; (3) the criteria for a separate rating for headaches associated with the service-connected cervical spine strain were not met at any time; and (4) that the criteria for a separate compensable rating of 20 percent for the left upper extremity radiculopathy associated with the Veteran's service-connected cervical spine strain were met.  

In the June 2014 Board decision it was stated that the Veteran had filed a formal TDIU claim in July 2006, and that the Board previously remanded that claim.  The RO then granted TDIU in a February 2012 rating decision, with an effective date of October 12, 2010, because this was when the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  It was further stated that it appeared the RO concluded this was a full grant of the benefits sought, because the issue was not included in a subsequent supplemental statement of the case (SSOC).  Nevertheless, considering that the TDIU claim had been pending since 2006, it could not be said that a 2010 effective date was a full grant of benefits.  

Moreover, in the 2014 remand it was noted that at the time of a May 2009 general examination to assess potential unemployability, the examiner noted that for treatment of service-connected cervical strain the Veteran has significant pain medication which includes the placement and use of both the neurostimulator as well as an intrathecal pain medication infusion at the base of the skull, and was unable to obtain gainful employment as a result of treatment and the effects of such treatment.  Also, SSA benefits were awarded in an October 2008 decision and disability retirement by the Office of Personnel Management (OPM) due to cervical strain disability.  The Board found that this warranted referral to the Director of Compensation and Pension Service for the possible assignment of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) and, accordingly, this matter was remanded to the AOJ for that purpose.  

Thereafter the AOJ was to readjudicate this matter.  

Because the Veteran appealed the June 2014 Board decision, as yet, the case has not been referred to the Director of Compensation and Pension Service for extraschedular TDIU consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order the Court granted a Joint Motion for Remand (JMR) but only as to the parts of the Board's 2014 decision that denied entitlement to: (1) a rating in excess of 20% for service-connected cervical strain with headaches prior to August 2007; and (2) a disability rating in excess of 30% for service-connected cervical strain with headaches from August 1, 2007, and was remanded for action consistent with the terms of the JMR.  The appeal as to the remaining issues was dismissed.  The JMR clarified that the other issues, which were not being pursued on appeal to the Court, were the denial of a separate rating for headache and the grant of a separate 20 percent rating for left upper extremity radiculopathy.  

The JMR specifically noted that entitlement to a TDIU rating prior to October 12, 2010, on an extraschedular basis had been remanded in 2014 by the Board and, so, that matter was not on appeal to the Court or addressed in the JMR.  

By letter from the Board to the Veteran's attorney, dated May 11, 2015, the attorney was granted an extension of time for the purpose of submitting additional evidence.  Thereafter, later in May 2015, and within the extended time frame, the Veteran's attorney submitted additional medical evidence from two private physicians which was not previously of record.  However, initial AOJ consideration of that evidence was not waived.  In the cover letter the Veteran's attorney specifically requested referral of the case to VA's Director of Compensation and Pension Service.  38 C.F.R. §§ 19(b), 20.1304 (2014).  

Accordingly, the case must be remanded to the AOJ for initial consideration of this additional evidence.  

For purposes of clarification, the Board observes that the JMR did not seek, and the December 2014 Court Order did not vacate, that portion of the 2014 Board decision that found that there was schedular entitlement to ratings service-connected for cervical strain with headaches of 20 percent prior to August 1, 2007, and 30 percent thereafter.  

With respect to potential schedular entitlement to ratings in excess of 20 percent prior to August 1, 2007, and in excess of 30 percent thereafter, these matters were not addressed in the JMR, or in the Court's December 2014 Order.  Rather, the JMR was limited to addressing potential extraschedular entitlement.  This conclusion is arrived at because, first, nowhere in the JMR were any schedular rating criteria cited or addressed.  Secondly, the JMR quoted extensively from that portion of the 2014 Board decision which addressed "Extraschedular Considerations."  Thirdly, immediately after an extensive quotation from part of the 2014 Board discussion of extraschedular entitlement, it was observed in a footnote, at page 3 of the JMR, that the Veteran was service-connected for other disabilities.  Fourthly, the JMR cited and relied upon the recent decision of the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  

The JMR quoted from Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed.Cir. 2014) that "[l]imiting referrals for extra-schedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities."  

In fact, the JMR flatly stated that "the parties concur that the Board's decision warrants remand for application of Johnson v. McDonald, supra, to the facts in this case."  No other reason(s) was set forth for remanding the case to the Board.  Thus, the only conclusion which may rationally be reached is that the only matter before the Board stemming from the appeal to the Court is the matter of extraschedular entitlement to a rating in excess of 20 percent for cervical strain with headaches prior to August 1, 2007, and in excess of 30 percent therefor since August 1, 2007.  

In this regard, it is observed that the JMR did not state that there was error in the 2014 Board decision in not applying the Federal Circuit's decision in Johnson, Id.  Presumably, this was because the Federal Circuit rendered the decision in Johnson, Id., in August 2014, several months after the June 2014 Board decision.  

As to extraschedular consideration under 38 C.F.R. § 3.321(b)(1), generally, evaluating a disability is done either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

As noted, Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)) held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  

The Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  

However, in this case, the Veteran has been awarded a schedular TDIU rating as of October 12, 2010, and, so, since that time there is no "gap" to be filled in by an extraschedular rating based on multiple service-connected disorders, within the meaning of the Federal Circuit's decision in Johnson v. McDonald, supra.  

The Veteran met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), as of October 12, 2010, and, so, analysis of potential extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) since then is not required because referral of the case for extraschedular consideration is required only for those "who fail [italics added] to meet the percentage standards set forth in paragraph [4.16] (a) of this section."  See 38 C.F.R. § 4.16(a) and (b); see also Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  

However, inasmuch as the matter of extraschedular entitlement to a TDIU rating is still to be referred to the Director of Compensation and Pension Services, the Board is of the opinion that the matter of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) should also be referred to the Director of Compensation and Pension Services.  This should include consideration of entitlement to an extraschedular evaluation on the basis of all service-connected disabilities.  See Johnson, 762 F.3d 1362 (Fed. Cir. 2014).  

Further, as the prior remand instruction of referral of the matter of a TDIU rating on an extraschedular basis prior to October 12, 2010, has not yet been accomplished this also must be done.  In other words, referral to VA's Director of Compensation and Pension Services for consideration of an extraschedular ratings under both 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) is warranted.  

Accordingly, the case is REMANDED for the following action:

1.   Review the June 2014 Board Remand. 

2.  Refer the matters of entitlement to a rating in excess of 20 percent for cervical strain with headaches prior to August 1, 2007, on an extraschedular basis, and to a rating in excess of 30 percent for cervical strain with headaches since August 1, 2007, on an extraschedular basis, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This must include consideration and the application of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as to awarding an extraschedular rating on the basis of the collective impact of service-connected disabilities.  

3.  Refer the claim for a TDIU rating prior to October 12, 2010, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). 

4.  Thereafter, in light of the submission of additional evidence during this appeal, and following all development requested herein including referral of the above mentioned matters to the Director of Compensation Services for consideration of an extraschedular rating under both 38 C.F.R. § 3.321(b)(1) as well as 38 C.F.R. § 4.16(b), the AOJ should readjudicate the claims.  

If the claims remain denied issue an SSOC to the Veteran and his attorney and provide them with the appropriate period of time within which to respond before returning the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

